UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. Annual Report February 28, 2011 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investment Adviser Bright Rock Capital Management, LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTERS TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 7 EXPENSE EXAMPLES 8 INVESTMENT HIGHLIGHTS 10 SCHEDULES OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 21 STATEMENTS OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 26 REPORT OF INDEPENDENT REGISTERED 33 PUBLIC ACCOUNTING FIRM NOTICE OF PRIVACY POLICY & PRACTICES 34 ADDITIONAL INFORMATION 35 Dear Fellow Shareholder, We are pleased to send you the Annual Report for the Bright Rock Mid Cap Growth Fund (the “Fund”) for the period ended February 28, 2011, which contains information on the holdings of the Fund, along with financial highlights and a Statement of Operations.The Fund’s inception date was May 26, 2010.During this period the Fund returned 30.16% while the Russell Midcap Growth Index increased 32.91%.The Fund’s underperformance during this period was primarily the result of cash balances held by the Fund on May 27th and May 28th of 2010.During the Fund’s first two days of investing, the Fund’s net asset value was unchanged while the Russell Midcap Growth Index rose 3.74% on May 27th and then fell 1.36% on May 28th.Fund performance from May 28th through February 28th, 2011, the period in which the Fund was fully invested (defined as less than 5% cash), was 30.16% while the Russell Midcap Growth Index returned 29.89%.The relative outperformance over this period was driven by stock selection in the Consumer Staples sector.NBTY Inc., a vitamin manufacturer and retailer, was acquired by private equity investors in July of 2010.Green Mountain Coffee Roasters, Inc. also contributed to the strong performance in the Consumer Staples sector as the company continued to gain share in the single cup, at home brewing market.Other strong contributors to performance were Priceline.com Incorporated, an online travel agency, and BorgWarner, Inc., a leading automotive parts supplier.Healthcare was the main detractor from performance on the sector level.Despite good performance in some of the Fund holdings in this sector, weakness in Thoratec Corporation and Nuvasive, Inc. impacted overall sector performance negatively.Thoratec fell on concerns their business would be impacted by a new competitor, and Nuvasive saw their core spine market growth slow due to reimbursement concerns for certain procedures. Over the past nine months, the US equity markets have done historically well, better than 85% of the comparable periods since 1970.The continued market recovery from the financial crisis has continued despite still high unemployment in the US, a real estate market that is at best stagnant and global political upheaval.Over the next year, we anticipate there will be significant negative unforeseen events, but at Bright Rock we pledge to remain disciplined investors continuing to focus on domestic growth companies with what we feel are strong competitive positions and attractive long term earnings prospects.We remain optimistic amidst the concerns about US Federal and State budget deficits, commodity price shocks, global political unrest, US political uncertainty, natural disasters, and fears of another global recession.Our lack of a crystal ball to see exactly what the near term future holds for stocks does not impair us, because at Bright Rock we seek to preserve wealth, not predict markets. Sincerely, Alan Norton, CFA, Henry Melman, CFA, Portfolio Manager Portfolio Manager Please see the following page for important information. 3 Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility.Investments in foreign securities can exhibit greater volatility.Additional risks include political, economic, and currency risks as well as differences in accounting methods.These risks can be greater for investments in emerging markets.The fund may also invest in exchange-traded funds (“ETFs”).ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares.The Fund may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.This investment may not be suitable for all investors.The Fund may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Please see the schedule of investments contained in this report for complete Fund holdings information.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe.It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 4 Dear Fellow Shareholder, We are pleased to send you the Annual Report for the Bright Rock Quality Large Cap Fund (the “Fund”) for the period ended February 28, 2011, which contains information on the holdings of the Fund, along with financial highlights and a Statement of Operations.The Fund’s inception date was May 26, 2010.During this period the Fund returned 18.15% while the S&P 500 Index increased 26.21%.More than 3% of the Fund’s underperformance was the result of cash balances held by the Fund on May 27th and May 28th of 2010.During the Fund’s first two days of investing, the Fund’s net asset value was unchanged while the S&P 500 Index rose 2.05%.Fund performance from May 28th through February 28th, 2011, the period in which the Fund was fully invested (defined as less than 5% cash), was 18.15% while the S&P 500 Index returned 23.68%.The Fund’s underperformance during this period is mainly the result of the underperformance of several large holdings in the technology, consumer staples, and consumer discretionary sectors.Hewlett-Packard Company, Cisco Systems, Inc., Intel Corporation, The Proctor & Gamble Company, and Target Corporation — all Fund positions greater than two percent — significantly underperformed their respective sectors since the end of last May.Our policy of having close to equal weighting of the ten economic sectors did not materially impact performance over this timeframe.During this time period, low quality companies substantially outperformed high quality companies.As such, our high quality stock focus negatively impacted performance by more than one percent.We are confident in the prospects for each of these companies and remain long-term owners of their shares.We also remain very confident in the potential benefits of our focus on investing in high quality companies and on maintaining a sector exposure that is targeted at 10% for each sector of the ten sectors of the economy. Over the past nine months, the US equity markets have done historically well, better than 85% of the comparable periods since 1970.The continued market recovery from the financial crisis has continued despite still high unemployment in the US, a real estate market that is at best stagnant and global political upheaval.Over the next year, we anticipate there will be significant negative unforeseen events, but at Bright Rock we pledge to remain disciplined investors with a keen focus on providing downside risk management.Amidst the concerns about US Federal and State budget deficits, commodity price shocks, global political unrest, US political uncertainty, natural disasters, and fears of another global recession we remain optimistic about the long run success of investing in high quality US companies.Our lack of a crystal ball to see exactly what the near term future holds for stocks does not impair us, because at Bright Rock we are seek to preserve wealth, not predict markets. Sincerely, Doug Butler, CFA, CFP David Smith, CFA Jason Lily, CFA, CFP Portfolio Manager Chief Investment Officer Portfolio Manager Please see the following page for important information. 5 Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities can exhibit greater volatility.Additional risks include political, economic, and currency risks as well as differences in accounting methods.These risks can be greater for investments in emerging markets.The fund may also invest in exchange-traded funds (“ETFs”).ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.The Fund may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates.This investment may not be suitable for all investors.The Fund may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Please see the schedule of investments contained in this report for complete Fund holdings information.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 6 Bright Rock Funds Allocation of Portfolio Holdings as of February 28, 2011 Bright Rock Mid Cap Growth Fund % of Investments Bright Rock Quality Large Cap Fund % of Investments 7 Bright Rock Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/10 - 2/28/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second 8 Bright Rock Funds Expense Example (Unaudited) (Continued) line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2010 – September 1, 2010 February 28, 2011 February 28, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2010 – September 1, 2010 February 28, 2011 February 28, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.38%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended February 28, 2011 Since Inception (5/26/10) Bright Rock Mid Cap Growth Fund 30.16% Russell Midcap Growth Index 32.91% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 10 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund Growth of $100,000 Investment * Inception Date 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended February 28, 2011 Since Inception (5/26/10) Bright Rock Quality Large Cap Fund 18.15% S&P 500 Index 26.21% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010, the inception date of the Fund. The graph does not reflect any future performance. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 12 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund Growth of $100,000 Investment * Inception Date 13 Bright Rock Mid Cap Growth Fund Schedule of Investments February 28, 2011 Shares Value COMMON STOCKS – 97.57% Aerospace & Defense – 3.11% HEICO Corp. $ Precision Castparts Corp. Auto Components – 1.92% BorgWarner, Inc. (a) Biotechnology – 5.82% Alexion Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Capital Markets – 4.79% Lazard Ltd. LPL Investment Holdings, Inc. (a) Raymond James Financial, Inc. Commercial Banks – 1.51% First Republic Bank (a) Communications Equipment – 1.93% Juniper Networks, Inc. (a) Distributors – 1.42% LKQ Corp. (a) Diversified Consumer Services – 2.64% Coinstar, Inc. (a) DeVry, Inc. Diversified Financial Services – 1.56% IntercontinentalExchange, Inc. (a) Electrical Equipment – 3.02% GrafTech International Ltd. (a) Rockwell Automation, Inc. The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2011 Shares Value Electronic Equipment, Instruments & Components – 1.49% Dolby Laboratories, Inc. (a) $ Energy Equipment & Services – 1.69% Superior Energy Services, Inc. (a) Food Products – 2.34% Green Mountain Coffee Roasters, Inc. (a) Health Care Equipment & Supplies – 6.74% Alere, Inc. (a) Masimo Corp. ResMed, Inc. (a) Thoratec Corp. (a) Health Care Technology – 1.64% Cerner Corp. (a) Hotels, Restaurants & Leisure – 1.94% Wynn Resorts Ltd. Household Durables – 1.29% NVR, Inc. (a) Internet & Catalog Retail – 1.42% priceline.com, Inc. (a) Internet Software & Services – 3.67% GSI Commerce, Inc. (a) VistaPrint NV (a) IT Services – 1.93% Alliance Data Systems Corp. (a) Life Sciences Tools & Services – 0.96% Illumina, Inc. (a) Machinery – 1.28% WABCO Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2011 Shares Value Media – 1.44% Discovery Communications, Inc. (a) $ Metals & Mining – 5.53% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Steel Dynamics, Inc. Oil, Gas & Consumable Fuels – 5.03% InterOil Corp. (a) Newfield Exploration Co. (a) Range Resources Corp. Personal Products – 1.63% Herbalife Ltd. Pharmaceuticals – 1.61% Shire PLC – ADR Professional Services – 1.25% Corporate Executive Board Co. Real Estate Management & Development – 1.77% Jones Lang LaSalle, Inc. Road & Rail – 1.78% JB Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment – 12.16% Altera Corp. Marvell Technology Group Ltd. (a) Netlogic Microsystems, Inc. (a) Novellus Systems, Inc. (a) NVIDIA Corp. (a) RF Microdevices, Inc. (a) Skyworks Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2011 Shares Value Software – 2.93% Concur Technologies, Inc. (a) $ Rovi Corp. (a) Specialty Retail – 7.08% AutoNation, Inc. (a) CarMax, Inc. (a) Guess?, Inc. Urban Outfitters, Inc. (a) Trading Companies & Distributors – 1.25% Fastenal Co. TOTAL COMMON STOCKS (Cost $22,124,925) $ Principal Amount SHORT-TERM INVESTMENTS – 2.39% Money Market Funds – 2.39% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $688,182) Total Investments (Cost $22,813,107) – 99.96% Other Assets in Excess of Liabilities – 0.04% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments February 28, 2011 Shares Value COMMON STOCKS – 98.73% Aerospace & Defense – 5.20% Lockheed Martin Corp. $ United Technologies Corp. Beverages – 2.83% PepsiCo, Inc. Chemicals – 4.91% Albemarle Corp. Ecolab, Inc. Praxair, Inc. Commercial Banks – 3.23% Wells Fargo & Co. Communications Equipment – 2.06% Cisco Systems, Inc. (a) Computers & Peripherals – 2.00% Hewlett-Packard Co. Containers & Packaging – 4.99% Bemis, Inc. Greif, Inc. Diversified Financial Services – 3.38% JPMorgan Chase & Co. Diversified Telecommunication Services – 4.44% AT&T, Inc. CenturyLink, Inc. Electric Utilities – 3.97% Exelon Corp. Southern Co. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2011 Shares Value Energy Equipment & Services – 2.16% National Oilwell Varco, Inc. $ Food & Staples Retailing – 4.36% CVS Caremark Corp. Wal-Mart Stores, Inc. Gas Utilities – 1.98% Questar Corp. Health Care Equipment & Supplies – 3.95% Becton Dickinson & Co. Medtronic, Inc. Hotels, Restaurants & Leisure – 4.52% McDonald's Corp. Starbucks Corp. Household Products – 2.63% Procter & Gamble Co. Industrial Conglomerates – 4.55% General Electric Co. Insurance – 3.20% Aflac, Inc. Media – 3.27% Time Warner Cable, Inc. Multiline Retail – 3.46% Target Corp. Multi-Utilities – 2.00% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 8.11% Apache Corp. Chevron Corp. Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 19 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2011 Shares Value Pharmaceuticals – 5.97% Abbott Laboratories $ Allergan, Inc. Semiconductors & Semiconductor Equipment – 3.37% Intel Corp. Software – 2.05% Microsoft Corp. Specialty Retail – 1.99% Home Depot, Inc. Water Utilities – 1.93% Aqua America, Inc. Wireless Telecommunication Services – 2.22% American Tower Corp. (a) TOTAL COMMON STOCKS (Cost $72,556,767) $ Principal Amount SHORT-TERM INVESTMENTS – 0.58% Money Market Funds – 0.58% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $482,191) Total Investments(Cost $73,038,958) – 99.31% Other Assets in Excess of Liabilities – 0.69% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 Bright Rock Funds Statements of Assets and Liabilities February 28, 2011 Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $22,813,107 and $73,038,958, respectively) $ $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 21 Bright Rock Funds Statements of Operations For the Period Ended February 28, 2011(1) Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Federal and state registration fees Transfer agent fees and expenses Fund accounting fees Audit and tax fees Legal fees Custody fees Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The Funds commenced operations on May 26, 2010. The accompanying notes are an integral part of these financial statements. 22 Bright Rock Funds Statements of Changes in Net Assets For the Period Ended February 28, 2011(1) Mid Cap Quality Large Growth Fund Cap Fund FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income — ) Net realized gains ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net asset value of shares issued in reinvestment of distributions to shareholders Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The Funds commenced operations on May 26, 2010. The accompanying notes are an integral part of these financial statements. 23 Bright Rock Mid Cap Growth Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2011(1) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on May 26, 2010. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 24 Bright Rock Quality Large Cap Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2011(1) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets(4) % Ratio of net investment income to average net assets(4) % Portfolio turnover rate(3) % The Fund commenced operations on May 26, 2010. Per share net investment income was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 25 Bright Rock Funds Notes to Financial Statements February 28, 2011 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Bright Rock Funds (the “Funds”), are comprised of the Bright Rock Mid Cap Growth Fund and the Bright Rock Quality Large Cap Fund, each representing a distinct series with their own investment objectives and policies within the Trust.The investment objective of both Funds is long-term capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.Each Fund has two share classes: Institutional and Investor Class shares. The Institutional Class shares of each Fund commenced operations on May 26, 2010.As of the date of this report, the Investor Class shares have not yet commenced operations. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Bright Rock Capital Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service.If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. 26 Bright Rock Funds Notes to Financial Statements (Continued) February 28, 2011 Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2011: 27 Bright Rock Funds Notes to Financial Statements (Continued) February 28, 2011 Mid Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
